Citation Nr: 0902902	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-03 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 50 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 until 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's PTSD has been manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 
percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§4.1-
4.14, 4.130, Diagnostic Codes 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  In a June 2008 letter the RO informed the veteran 
of the required notice.  Because the claim is being granted, 
the RO will, upon issuance of this decision, assign an 
effective date for the increased rating.  

The RO initially granted service connection for PTSD in an 
April 2003 rating decision.  At that time, a 10 percent 
rating was assigned to the veteran under 38 C.F.R. § 4.130  
Diagnostic Code (DC) 9411, and an effective date of August 7, 
2002.  Subsequently, the RO increased the rating to 30 
percent in a May 2003 rating action.  The veteran filed a 
timely appeal and the Board granted a 50 percent increased 
evaluation in March 2004.  The current appeal arises from a 
November 2004 rating decision, which continued the 50 percent 
rating.  The veteran continues to contend the current rating 
does not accurately reflect the severity of his disorder.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the veteran's disorder meets the 
criteria requisite for the assignment of a 70 percent rating, 
and the claim will be granted on this basis.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2007); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The veteran, through his custodian and representative, 
contends that his current 50 percent evaluation does not 
accurately reflect the severity of his PTSD.  Regulations 
pertaining to the criteria for evaluating psychiatric 
disorders, including PTSD, provide for a 50 percent where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
38 C.F.R. § 4.130.

The criteria for a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130.

The criteria for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings. Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

Turning to the relevant evidence of record, the veteran was 
diagnosed with PTSD and Alzheimer's type dementia in February 
2003.  The veteran was service-connected for PTSD in April 
2003 and was subsequently found incompetent to handle the VA 
dispensed funds in a May 2003 rating decision.  As a result 
of the May 2003 rating decision the veteran's wife, Kathleen, 
was appointed his custodian.  Through his representative and 
custodian, the veteran contends that his current 50 percent 
evaluation for PTSD is inadequate.  

The relevant medical evidence of record contains an October 
2004 VA examination for PTSD which included a review of the 
veterans' claims file.  The examiner noted that the veteran 
is a retired World War II veteran who has been married nearly 
60 years and worked for almost 40 years for the same 
employer.  During the examination, the veteran reported 
nightmares after coming home from the war which did not 
affect his functioning until about two years ago.  His 
spouse, his custodian, reported that his mental awareness has 
decreased and his nightmares have increased even though he is 
not fully aware of them.  The veteran denied having PTSD but 
admitted that he was totally dependant upon his wife and that 
he was at the exam because his wife wanted him to come and he 
didn't know why but he wanted to feel better.  The examiner 
also noted the veteran appeared to be unaware or unconcerned 
that the exam was related to benefits.  

The veteran reported chronic, daily mild to moderate anxiety 
evidenced by severe loss of concentration.  Additionally, he 
complained of: moderate nervousness, fatigue, irritability, 
trembling, feeling dizzy, back aches, mild derealization, 
apprehension, feeling on edge, fears of illness and dying, 
tingling, upset stomach, restlessness and weak legs.  He also 
reported chronic daily and mild depression as evidenced by: 
severe loss of motivation, moderate frustration, health 
worries, mild sadness, indecision, loss of interest and loss 
of sex drive.  

The examiner noted that hallucinations and delusions were 
absent.  The veterans' interactions with the examiner were 
open, forthright and he exhibited no suicidal or homicidal 
behaviors.  His personal hygiene was good which the examiner 
accredited to the care of the veteran's spouse.  The 
veteran's affect was full and appropriate but the veteran 
could not recall more than three digits and could not spell 
the word "world" but he could spell "Mackey."  He was 
unable to follow three step instructions.  However, the 
examiner noted he was able to spell five letter words 
backwards at times, sign his name, copy a complex figure and 
write a sentence.  

Overall the veteran exhibited poor immediate recall of 
multiple digits and words.  Panic symptoms were absent, 
although; the examiner noted the veteran becomes "edgy" 
when left alone for a while.  The veteran exhibited mild 
prominent anxiety symptoms including: disturbed dreams, 
excessive worry, and fears.  There was a moderate effect on 
mood and motivation and his quality of sleep was disturbed by 
nightmares.  The examiner noted the veteran's overall level 
of impairment as mild.  

The examiner assessed that the PTSD onset, if any, was late, 
duration was acute, frequency was several times a week and 
the intensity was not significant at the time of the 
examination.  The examiner diagnosed PTSD in chemical 
remission.  However, the examiner stated that a differential 
diagnosis was warranted by the presence of other discrete 
symptom sets.  According to the examiner, the case history 
and current findings suggested PTSD in chemical remission, 
with secondary depressive disorder, amnestic disorder, and 
personality disorder with negativistic masochistic and 
schizoid features.  On the one hand, the examiner described 
at great length that the veteran no longer meets the criteria 
for PTSD and that his psychiatric symptoms are due to non-
service-connected psychiatric disease.  On the other hand, in 
the final section of the examination entitled Integrated 
Clinical Summary, the examiner opined that in regard to 
linkage between PTSD and loss of adaptability, "it is not 
clear that the veteran has lost functioning due to PTSD but 
he has lost the ability to interact appropriately with others 
due to loss of memory which is as likely as not is [sic] due 
to military trauma . . . ."  With respect to the effects of 
other disorders on adaptability, the examiner opined that 
"[t]he effects of other disorders are interactive and cannot 
be separated from PTSD."    

The Board notes that the veterans' symptoms may be partially 
explained by his other diagnosed depressive disorders.  The 
law is clear that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 clearly dictates that 
such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App 181 
(1998). 

Subsequent to October 2004 examination the veteran was 
scheduled for a further VA examination in February 2007.  The 
veteran has a responsibility of attending a VA examination to 
help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 
3.327. Failure to report to an examination without good cause 
has consequences including deciding the claim based upon the 
evidence in record. 38 C.F.R. § 3.655. Good cause includes, 
but is not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a).  Here, the evidence of record revealed 
good cause for the failure to appear.  The veteran was in a 
nursing home at the time of the February 2007 examination and 
was unable to attend.  

However, the Board notes there is sufficient medical evidence 
in the record as the  veteran has continuously sought medical 
attention associated with his claim for PTSD file since the 
October 2004 VA examination.  The evidence of record includes 
multiple relevant outpatient clinical psychiatric notes from 
June 2004 through November 2007.  A summary of the outpatient 
psychiatric notes revealed a long history of symptoms from 
the 2003 diagnosed PTSD and Alzheimer's type dementia.  

The medical evidence of record  revealed a composite of 
diagnosed psychiatric disorders that the October 2004 VA 
examiner concluded were intertwined.  The clinical 
psychiatric records noted the veteran has become more 
withdrawn from his family and friends as evidenced by no 
longer attending church and isolating himself from his 
family.  During the several clinic visits the veteran 
complained of: nightmares, screaming in his sleep, thoughts 
of fighting in his sleep, depression and not wanting to get 
out of bed.  In addition, the veteran expressed he preferred 
to be alone, and that he constantly would worry about 
everything.  He exhibited periods of lucidity but some days 
he could not recall anything at all.  

As stated above the veteran's wife was appointed his 
custodian.  She reported he had increasing memory problems 
and he seemed less interested in things around him and 
demonstrated increased agitation at nighttime.  The 
outpatient psychiatric notes documented the veteran has 
received continuous medication since the October 2004 VA 
examination for his PTSD including: Zoloft, Seroquel, Geodon 
and Aricept.  Additional symptoms reported in the VA 
outpatient notes included the persistent re-experiencing of 
fighting in his sleep nightmares, screaming out to his wife 
in his sleep, recurring depression, daily loss of 
recollections, his loss of appetite, sendentary lifestyle and 
loss of weight.  

In addition, the veteran's custodian offered lay statements 
in support of his claim for an increased rating.  His wife 
submitted a February 2006 letter which explained that the 
veteran had lost 70 pounds recently and he had lost his will 
to live.  Further his wife reported that nothing seemed to be 
of interest to him anymore and his personal hygiene was bad 
and he needed to be reminded to shave and bathe.  She wrote 
that the veteran had lost all interest in his family, church 
and his hobbies.  His short term memory and nightmares had 
become worse.  The Board finds the custodian's statement are 
consistent with the medical evidence of record and therefore 
credible.  The Board also finds that the evidence is 
probative to the veteran's overall current observable 
behavior and condition.  

The veteran's current psychiatric condition has detoriated as 
evidenced by the medical evidence of record.  For example, 
subsequent to October 2004 VA examination the veteran began 
to report, increased agitation, and trouble maintaining his 
train of thought, loss of recollections, and having gaps in 
his memory.  Although he had reported attending church and 
having friends in the past, his wife's/custodian statement in 
February 2006 noted his loss of will to live and his self 
isolation from church family and friends.  The above clinical 
notes ranging from June 2004 until November 2007 report 
decreasing degrees of self sufficiency and daily involvement 
in the community and daily activities.  The psychiatric notes 
noted he had days of not getting out of bed, self isolation 
of wanting to be alone, agitation, nightmares and a withdrawn 
lifestyle.  Furthermore, while the veteran has been married 
nearly 60 years he has become more increasingly dependant 
upon his wife.  Similarly, while he is currently retired, and 
retained employment with the same employer for nearly 40 
years the May 2003 rating decision adjudicated that he was no 
longer capable of managing his own daily affairs and as noted 
above, has been appointed a custodian.  

The Board finds that the above evidence supports the 
assignment of 70 percent rating.  A review of the current 
medical records, lay statements, and case history 
demonstrates an increase in severity of the veteran's 
symptoms due to his service-connected PTSD.  While the 
October 2004 VA examination report is contradictory, it 
concludes with an opinion explaining that the veteran's 
psychiatric symptoms related to PTSD could not be separated 
from other non-service-connected psychiatric disorders.  In 
specific regard to the severity of his psychiatric symptoms, 
the medical evidence also includes GAF scores ranging from 35 
to 60 since the October 2004 VA examination.  According to 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the most current GAF scores of 35 to 38 indicate some 
impairment in reality testing or communication and/or major 
impairment in several areas, such as family relations, 
judgment, thinking or mood.  The veterans' claims file paints 
a picture of a depressed man who avoids his friends, family 
and church and neglects his daily routines.  While the GAF 
scores alone are insufficient to grant an increased rating, 
the Board notes the most recent psychiatric notes and scores 
are consistent with the veteran's overall medical condition.  
The Court has held that a GAF score is a factor in 
determining a veteran's disability rating. See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 
Vet. App. 1, 14 (2001). 

Although the record demonstrates a somewhat varying degree of 
severity of PTSD, the benefit of the doubt doctrine mandates 
the granting of a 70 percent rating.  A higher evaluation of 
100 percent is not appropriate at this time.  While the 
veteran has not demonstrated symptoms such as total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others the 
evidence clearly reflects  social impairment, with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, depression affecting the ability 
to function independently and neglect of personal appearance 
and hygiene.  In sum, because there is some evidence in 
support of a higher rating evaluation, the benefit of the 
doubt will be given to the veteran and an increased 
evaluation of 70 percent will be assigned. 38 U.S.C.A. 
§ 5107(b), 5110 (b)(2); 38 C.F.R. § 3.400 see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the criteria for an increased evaluation 
of 70 percent have been approximated.  Under the law, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  The veteran's claim for a higher disability rating 
for PTSD, to the extent of 70 percent and no higher, is 
granted.

Further, the evidence of record shows that the veteran's PTSD 
symptoms have remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 70 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating of 70 percent for the 
veteran's PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


